Citation Nr: 1027586	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  07-30 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, 
Virginia


THE ISSUES
	
1.  Entitlement to a rating in excess of 10 percent for a 
duodenal ulcer.

2.  Service connection for diverticulitis, including as 
secondary to a duodenal ulcer.

3.  Entitlement to service connection for hypertension, 
including as secondary to a duodenal ulcer.

4.  Entitlement to service connection for an acquired 
psychiatric disorder, including as secondary to a duodenal 
ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to February 
1954

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a rating decision that was issued by the 
Regional Office (RO) in Roanoke, Virginia.

The Veteran testified before the undersigned Veterans Law Judge 
at a June 2010 video teleconference hearing.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran alleges that his symptoms of a duodenal ulcer are 
more serious than are contemplated by the currently assigned 10 
percent rating.  He also contends that he developed a psychiatric 
disorder while he was in service or shortly thereafter, as well 
as diverticulitis and hypertension.  The Veteran believes that 
these disorders may be related to his duodenal ulcer.

The Veteran testified at a video teleconference hearing in June 
2010.  At the hearing, the Veteran testified that he was treated 
by VA for a psychiatric disorder, hypertension, and 
diverticulitis at the VA Medical Center (VAMC) in Philadelphia, 
Pennsylvania beginning in 1955, shortly after his discharge from 
military service.  He testified that he was treated at the 
Philadelphia VAMC for these disorders until the 1970s.  However, 
the claims file does not indicate that these records were 
obtained or that any effort was made to obtain them.  The Board 
notes that VA regulations provide that VA will make as many 
requests as are necessary to obtain relevant records from a 
federal department or agency, such as a VA medical facility. VA 
will end such efforts only if it concludes that the records 
sought do not exist, or that further attempts to obtain them 
would be futile.  See 38 C.F.R. § 3.159(c)(2).  

Additionally, at his hearing the Veteran contended that he was 
currently receiving private medical treatment for all of his 
claimed disabilities.  While he stated that he would provide 
copies of his treatment records for these providers, he did not 
do so.  The Board is of the opinion that, upon remand, the 
Veteran should be given another chance to submit these treatment 
records.  He should be requested to identify these medical 
providers and to sign releases enabling VA to obtain his private 
records.   

Furthermore, the Board notes that while the Veteran was provided 
2 VA examinations regarding his peptic ulcer disease, the 
opinions were unclear.  The examiners both noted that the Veteran 
reported numerous gastrointestinal symptoms, but nonetheless they 
determined that there were no signs of active ulcer disease.  The 
examiners did not attribute the Veteran's symptoms to any 
particular disorder or otherwise explain them.  While the 
examiner who performed the more recent examination in December 
2009 noted the possibility of a duodenal diverticulum, this 
disorder was considered to be "insignificant."  The prior 
examination, in November 2006, noted a history of diverticulitis 
as well as chronic dyspepsia but provided no explanation for the 
chronic dyspepsia.  As a result, it is unclear whether the 
Veteran's epigastric symptoms are related to his service 
connected ulcer disorder or to some other cause.  It is also 
unclear whether the Veteran actually has diverticulitis.  These 
issues should be clarified on remand. 

The Board also notes that both the November 2006 examination and 
the December 2009 examination indicated that the Veteran's weight 
was stable, but at his hearing the Veteran reported a sudden 30 
pound weight loss over the prior 6 months.  This indicates that 
the Veteran's health may have deteriorated since his most recent 
examination.  Under these circumstances, and given the need for 
clarification of other aspects of the prior examination, the 
Board finds that a new examination is necessary to address what, 
if any, current symptoms of ulcer disease the Veteran now has.  
See VAOGCPREC 11-95 (April 7, 1995) (where a claimant asserts to 
the Board that there has been a further increase in the severity 
of his disability subsequent to the RO decision, the duty to 
assist may require that the Board remand the issue for additional 
evidentiary development, including a new examination). 

The Board also notes that the Veteran was not examined with 
respect to his claims for service connection for hypertension, 
diverticulitis, or a psychiatric disorder.  While the claims file 
is unclear as to whether the Veteran has ever been diagnosed with 
hypertension, the VA gastrointestinal examinations suggest that 
the Veteran may have diverticulitis, and a letter from the 
Veteran's private psychologist indicates that he does currently 
have a psychiatric disorder,  The examiner who performed the 
November 2006 examination opined that neither hypertension nor 
diverticulitis were related to the Veteran's in-service illness, 
but he did not provide any rationale for his conclusion or even 
explain whether the Veteran actually had these disorder.  
Therefore, VA examinations should be obtained to determine 
whether the Veteran presently has either of these two disorders 
and, if so, the etiology thereof.  

Moreover, the examiner who performed the November 2006 indicated 
that he believed that it was "as likely as not possible" that 
the Veteran could have developed a psychiatric disorder as a 
result of his injury in service and his current health problems, 
but that a formal psychiatric opinion would be necessary in order 
to determine this.  Notably, the Veteran has a current diagnosis 
of an adjustment disorder, reported a continuity of psychiatric 
symptoms since service, and claims to have received treatment 
since as early as 1955.  His private psychologist related his 
symptoms in part to various health concerns, although the 
concerns listed did not include the Veteran's ulcer disability.  
Under these circumstances, the Veteran should be afforded a VA 
psychiatric examination to determine whether he has a mental 
disorder that is due to a disease or injury in service or that 
was caused or aggravated by a service connected disability.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be contacted and requested to 
identify all treatment that he received for his 
ulcer, diverticulitis, hypertension, and psychiatric 
disorder.  Based on his response, all identified 
treatment records should be obtained.  VA treatment 
records, including treatment records from the 
Philadelphia VAMC from 1955 through the 1970s should 
also be obtained.  If any identified treatment 
records cannot be obtained, then this fact, as well 
as the efforts made to obtain the records, should be 
documented in the claims file.  The Veteran should 
also be notified of VA's inability to obtain the 
records.  

2.   The Veteran should be afforded a new 
gastrointestinal examination.  The examiner should 
fully document all the Veteran's symptoms of his 
duodenal ulcer disease.  If the Veteran has symptoms 
of a gastrointestinal disorder other than a duodenal 
ulcer, the examiner should identify the source of the 
Veteran's symptoms and whether the disorder diagnosed 
is related to the Veteran's ulcer disorder.  The 
examiner should also state whether the Veteran has 
diverticulitis.  If so, the examiner should provide 
an opinion concerning whether it is at least as 
likely as not (at least 50 percent likely) that this 
disorder either (a) onset during the Veteran's 
service , (b) was caused by a disease or injury that 
occurred during the Veteran's service, or (c) was 
caused or aggravated by the Veteran's ulcer 
disability.  The examiner should fully explain the 
bases for his or her conclusions in his or her 
report.  If the examiner cannot provide the requested 
opinions, then the reason for this should be fully 
explained in the report of examination.

3.  The Veteran should be afforded an examination to 
determine whether he currently has hypertension and, 
if so, the etiology of his hypertension.  If the 
examiner diagnoses hypertension, then he or she 
should provide an opinion addressing whether it is at 
least as likely as not (at least 50 percent likely) 
(a) that this disorder onset during the Veteran's 
service, (b) was caused by a disease or injury that 
occurred during his service or (c) was caused or 
aggravated by the Veteran's ulcer disability.  The 
examiner should fully explain the basis for his or 
her conclusions in his or her report.  If the 
examiner cannot provide the requested opinion, then 
he or she should explain why this is the case on his 
or her report.

4.  The Veteran should be afforded a VA psychiatric 
examination to determine whether he currently has a 
psychiatric disorder and the etiology of any disorder 
that is diagnosed during the examination.  If the 
examiner diagnoses a psychiatric disorder, he or she 
should provide and opinion as to whether it is at 
least as likely as not (at least 50 percent likely) 
that the Veteran's psychiatric disorder (a) was 
present during his service, (b) was caused by a 
disease or injury that occurred during his service, 
or (c) was caused or aggravated by the Veteran's 
ulcer disability.  The examiner should fully explain 
the basis for his or her conclusions in his or her 
report.  If the examiner cannot provide the requested 
opinion, that he or she should explain why this is 
the case in his or her report. 

5.  After completion of the above development, the 
Veteran's claims should be re-adjudicated.  If the 
determinations remain unfavorable to the Veteran, he 
and his representative should be provided with a 
supplemental statement of the case (SSOC) and given 
an opportunity to respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



